COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



MARCUS ALLEN MONSON,


                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00133-CR

Appeal from the

416th Judicial District Court

of Collin County, Texas 

(TC# 416-81371-06) 


MEMORANDUM  OPINION

	Appellant was convicted for the unlawful possession of a firearm by a felon on January 9,
2008.  He was sentenced by the trial court to 3 years' imprisonment in the Institutional Division
of the Texas Department of Criminal Justice the same day.  Appellant filed a timely notice of
appeal.  He has since decided that he does not wish to prosecute this appeal.  Accordingly, the
appeal is dismissed.
	On May 21, 2008, this Court ordered the trial court to conduct a hearing to determine
whether Appellant desired to prosecute this appeal, and if so, whether he was entitled to
appointed counsel on appeal.  See Tex.R.App.P. 37.3(a)(2).  The hearing was held on June 6,
2008.  Appellant testified that he had discussed the matter with his attorney and that he no longer
wished to pursue this appeal.  The trial court entered findings of fact further indicating
Appellant's desire to dismiss the appeal on June 23, 2008.
	Although no written motion has been filed in compliance with Tex.R.App.P. 42.2(a), we
believe that good cause exists to suspend the operation of Rule 42.2(a) in this case in accordance
with Tex.R.App.P. 2.  We have not yet issued a decision in this case.  Therefore, based on
Appellant's testimony and the trial court's findings of fact, we dismiss the appeal.


September 11, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)